Sullivan, J.
This was an action of debt. There was a general demurrer to the declaration. The Court sustained the demurrer and gave final judgment for the defendant.
The defendant contends that the declaration does not show that the plaintiff, being a corporation, sued by attorney; and that it is, for that reason, wholly insufficient. It is true, a corporation can only appear by attorney ; but we think it manifest that the plaintiff did so appear in the present case. The record states that the plaintiff by M. M. Ray, Esq. her attorney, filed in the clerk’s office a declaration, &c. ; and that declaration is signed by the gentleman who filed it, as *128attorney for the plaintiff. This is an appearance by attorney. It is not necessary that the authority to appear be spread upon the record. A corporation appears by attorney, when it is represented by an attorney at law legally and regularly admitted to practise at the bar ; and such an appearance is evidence of the authority to do so. Osborn v. The U. S. Bank, 9 Wheat. 738.—The Corporation of Washington v. Young, 10 Wheat. 406.—1 Blackf. 81, note 1.
M. M. Bay and J. B. Ray, for the plaintiff.
J. 8. Newman, for the defendant.

Per Curiam.

The judgment is reversed with costs. Cause remanded, with leave to the defendant to withdraw his demurrer, &c.